Citation Nr: 1758877	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and entitlement to an initial rating in excess of 10 percent for tinnitus were initially before the Board in January 2016, when the Board denied the Veteran's tinnitus claim, and remanded the Veteran's hearing loss claim for additional evidentiary development.  The Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court), which in July 2016, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied entitlement to an initial rating in excess of 10 percent for tinnitus, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for re-adjudication consistent with the Motion.

Thereafter, entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and entitlement to an initial rating in excess of 10 percent for tinnitus were again adjudicated and denied by the Board in its September 2016 decision.  These matters were again before the Board in December 2016 and absent an appeal, to include a motion for reconsideration, the Board dismissed the claims.  However, the Veteran appealed the Board's September 2016 decision to Court, which in October 2017, granted a JMPR of the parties and vacated the Board's decision to the extent that it denied entitlement to an initial rating in excess of 10 percent for tinnitus on an extraschedular basis, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for re-adjudication consistent with the Motion.

Finally, in a January 2017 statement, the Veteran appeared to raise the issue of entitlement to an increased evaluation for bilateral hearing loss, as he asserted his hearing loss had worsened.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a).  38 C.F.R. § 3.155 (a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  Therefore, the Veteran's January 2017 statement is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2017).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the October 2017 JMPR specifically found the schedular rating for manifestations of the Veteran's service-connected tinnitus was not adequate.  Specifically, the October 2017 JMPR found the manifestations the Veteran's tinnitus included evidence of pain, difficulty concentrating and trouble sleeping.  Thus, consistent with the October 2017 JMPR, the Board finds that the record shows that the Veteran experiences symptoms associated with the manifestations of his tinnitus that have been unaccounted for by the currently assigned schedular rating.  See Thun, 22 Vet. App. at 115.  Consequently, the available schedular rating is not adequate to rate the manifestations of the Veteran's service-connected tinnitus. 

Further, there is evidence of marked interference with employment.  To that effect, August 2013 and April 2015 hearing loss and tinnitus disability benefit questionnaires each found the Veteran's tinnitus impacted his ordinary conditions of daily life, including his ability to work.  Specifically, during these examinations the Veteran described his tinnitus made it difficult to concentrate and was distracting.  

As such, the Board concludes that referral to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration is warranted.  See VAOPGCPREC 6-96; Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321 (b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Thus, a remand for consideration of the issue of entitlement to an extraschedular rating for the manifestations of the Veteran's service-connected tinnitus, under the provisions of 38 C.F.R. § 3.321(b)(1), is warranted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim for an increased rating for his service-connected tinnitus to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular rating.  A copy of the determination must be included in the claims file.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

